DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed August 31, 2021.
Amendment to the claims acknowledged and accepted, the objection and the 112(b) rejection therefore has been withdrawn.

Allowable Subject Matter
Claims 1-19, are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art(s) cited includes references:  Lin et al (2018/0241579), Lett (2016/0197434), Zweig et al (7,049,937), Ward et al (9,230,416), and Lugthart et al (9337993).
Lin discloses power sourcing equipment includes a switching circuit, a power circuit, and a detection circuit. The power circuit is coupled to a power supply output terminal via the switching circuit. The detection circuit is configured to control a state of the switching circuit according to a first resistance between a first pin and a second pin of the Ethernet cable, Ethernet cable are responsible for transmitting data.
Lett a flat Ethernet cable that includes an interior, female connection end, an exterior, female connection end, opposite the interior end, and including a weather-proofing clamshell enclosing the female connection end, and a flat cable portion that runs between the interior end and the exterior end and configured as a PoE cable. 
Zweig discloses apparatus for interconnecting electronic devices that includes a first electronic device, a second electronic device, and a cable for transferring power and information between the first electronic device and the second electronic device.
Ward discloses communication cables with communication modules at one or both ends of the communication cables, the cable may include optoelectronic modules connected to one or both ends of an optical cable the modules at one or both ends of the communication cables may be plugged into ports of the host devices, cables may be inserted into and/or removed from ports of host devices the modules can be configured to conform with one or more standardized form factors or multi-source agreements (MSAs), including the QSFP, QSFP+, CXP, CFP, CFP2, CFP4, XFP, SFE, SFP, and SFP+ form factors, without restriction. 
Lugthart discloses a transceiver comprising an equalizer configured to receive a data signal and to generate a clock and data recovery (CDR) input signal based on equalizing the data signal. The transceiver can include a CDR circuit comprising a data recovery analog-to-digital converter (ADC) configured to receive the CDR input signal and to generate a first digital output signal and may further include a clock recovery ADC configured to receive the CDR input signal and to generate a second digital output signal.
	The claims are allowable since the prior art of record noted above do not appear to render, when either taken individually or collectively, obvious, an active cable comprising in combination with other limitation at least eight pairs of electrical conductors connected between a first connector and a second connector, the at least eight pairs of electrical conductors including at least four pairs of electrical conductors, each of said electrical conductors being 30 AWG or smaller in cross-section and about 10 meters or longer in length; each of the first and second connectors being adapted to fit into an Ethernet port of a corresponding host device (that is, a first host device and a second host device) to receive an electrical input signal to the cable conveying an outbound data stream from that host device and to provide an electrical output signal from the cable conveying an inbound data stream to that host device, each of the first and second connectors includes a respective transceiver that performs clock and data recovery on the electrical input signal to extract and re- modulate the outbound data stream for transit via the at least four pairs of 

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/
Primary Examiner, 
Art Unit 2632.